DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 14, 28 are objected to because of the following informalities:  
“than120” is missing a space.  
“the gears of the gear train” should be “gears of the gear train”.
Claims 2-3, 6-9, 12-13, 17-18, 20-27 are objected to for being dependent therefrom. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3,6-9,12-14,17-18 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the spur gears of the accessories” and “the shafts of the accessories” are both indefinite because it is unclear what accessories (the plurality, the first plurality, or the second plurality) are being referred to (claims 1, 14, 28). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-9, 12-14, 17-18, 20-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2016/0333792 (Viel).
Regarding claims 1, 14, 27-28, Duong teaches a geared turbofan gas turbine engine (Fig 1, para 30-33; geared turbofan gas turbine 20) comprising an accessory gearbox assembly (Fig 2A-2B, para 43-44; gearbox assembly comprising accessory gearbox 62, driven accessories, shaft 64), the accessory gearbox assembly comprising an accessory gearbox (62) and a plurality of accessories arranged to be driven by the accessory gearbox (accessories 82-96, see para 46-48), the accessory gearbox comprising a gear train and an accessory gearbox casing enclosing the gears of the gear train (gear train shown in Fig 4-5 including gear sets 110, 112, 114; gearbox casing 68, 70, 72, 74), each of the accessories is driven by a shaft (para 49-50; each accessory comprises a gear 90G-96G and 82G-88G that respectively drives a shaft connected to each accessory in order to transmit rotation), a first plurality of the plurality of accessories are secured to a first side of the accessory gearbox casing (first plurality of accessories 90, 92, 94, 96 coupled to first side of the casing at 70), the shafts of the first plurality of the plurality of accessories are parallel (shafts are perpendicular to plane 

    PNG
    media_image1.png
    411
    601
    media_image1.png
    Greyscale

Duong fails to teach the bevel gear of the second accessory is arranged to mesh with the further bevel gear. However, it was well known in the art to drive accessories using a single bevel gear meshed with respective bevel gears on the accessories, as taught by Guillemont (Fig 3; further bevel gear 12 meshed with bevel gears 16b and 13 of respective accessories 3). It would have been obvious to one of ordinary skill in the art at the time of filing to make the bevel gear of the second accessory of Duong meshed with the further bevel gear in order to drive the second accessory, as taught by Guillemont. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the further bevel gear mesh with both the bevel gear of the first accessory and the bevel gear of the second accessory yields predictable results.

Regarding claims 2-3, Duong further teaches the spur gears of a least some of the plurality of accessories are arranged to mesh to transmit drive through the gear train, the spur gear on the shaft of each accessory is arranged to mesh with one or more spur gears on the corresponding shaft of other of the plurality of accessories (each accessory has a spur gear 82g, 84g, 86g, 88g, 90g, 92g, 94g, 96g that meshes with another spur gear of another accessory – see Figs 4-5).
Regarding claims 8-9, Duong further teaches wherein the first accessory is a starter (para 47; starter 90), an electrical motor or an electrical generator, wherein the second accessory is an electrical generator (para 47; generator 82; integrated drive 
Regarding claims 12-13, 17-18, 20, Duong in view of Guillemont and Viel further teaches the further bevel gear is driven by an additional bevel gear (Guillemont Fig 3, para 52; further bevel gear 12 is driven by an additional bevel gear at 11) and the further bevel gear is arranged to be driven by a starter or starter motor (Duong, starter 90 is coupled to the further bevel gear; during a starting operation, starter 90 would necessarily apply torque to the further bevel gear, through the tower shaft 64, and to the engine shaft 30 in order to start rotation of the engine; see US 4979362 col 3 ll. 21-24 as an evidentiary reference that air turbine starters are also referred to as air turbine starter motors), the additional bevel gear is arranged on the radially outer end of a radial drive shaft (Guillemont, Fig 3; additional bevel gear at 11 is on the radially outer end of a radial drive shaft 4). It would have been obvious to one of ordinary skill in the art at the time of filing to provide an additional bevel gear arranged on the radially outer end of a radial drive shaft in order to drive the further bevel gear, as taught by Guillemont. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing an additional bevel gear driving the further bevel gear and arranged on the radially outer end of a radial drive shaft in order to drive the further bevel gear yields predictable results.
Regarding claims 21-25, Duong in view of Guillemont and Viel further teaches the accessory gearbox casing is mounted on a core engine casing of the gas turbine engine (Fig 2A, para 43, 47; gearbox casing is mounted on core engine casing 36), a .

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2016/0333792 (Viel) as applied to claim 1 above, and further in view of US 2012/0031104 (Copeland).
Regarding claim 6-7, Duong in view of Guillemont and Viel further teaches the first accessory is a starter (Duong para 47; starter 90) but fails to teach the first accessory is the highest power and/or torque accessory. However, it was well known in the art that the torque transmitted by the starter imposes a torque spike to the accessory gearbox that may result in damage and that components may be designed to accommodate the torque from the starter, as taught by Copeland (para 10). Therefore, one of ordinary skill in the art would recognize that the starter would be the highest torque accessory if components were designed to accommodate the torque from the .

Claim 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2016/0333792 (Viel) as applied to claim 17 above, and further in view of US 2013/0193688 (hereinafter ‘688).
Regarding claim 13, 18, Duong in view of Guillemont and Viel further teaches the further bevel gear is arranged to be driven by a starter or starter motor as discussed above. Even if Duong in view of Guillemont was not interpreted as the further bevel gear arranged to be driven by the starter or starter motor, ‘688 teaches that it was well known in the art that the starter may be arranged to drive the bevel gear, and thus the “further bevel gear”, as taught by ‘688 (para 32; starter 76 can drive the towershaft, and thus the bevel gears, to start rotation of the engine). It would have been obvious to one of ordinary skill in the art at the time of filing to make the further bevel gear arranged to be driven by the starter of Duong in view of Guillemont in order to start the engine, as taught by ‘688.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2016/0333792 (Viel) as applied to claim 17 above, and further in view of US 2017/0356345 (Rodriguez) or US 2013/0193688 (hereinafter ‘688) and US 2017/0356345 (Rodriguez).
Regarding claim 18, Duong in view of Guillemont and Viel further teaches the further bevel gear is arranged to be driven by a starter motor as discussed above. Even if Duong is not interpreted as teaching a starter motor, Rodriguez teaches that air turbine starters and starter motors were well-known alternatives (para 15; starter motor or air turbine stater 102) and ‘688 teaches that it was well known in the art that the starter may be arranged to drive the bevel gear, and thus the “further bevel gear”, as taught by ‘688 (para 32; starter 76 can drive the towershaft, and thus the bevel gears, to start rotation of the engine). It would have been obvious to one of ordinary skill in the art at the time of filing to make the further bevel gear arranged to be driven by the starter of Duong in view of Guillemont in order to start the engine, as taught by ‘688. It would have been obvious to one of ordinary skill in the art at the time of filing to substitute a starter motor in for the air turbine starter of Duong in order to start the engine, as taught by Rodriguez. It is further noted that a simple substitution of one known element (in this case, a starter motor) for another (in this case, air turbine starter) to obtain predictable results (in this case, engine starting) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2016/0333792 (Viel) as applied to claim 17 above, and further in view of GB 1127659 (Stark).
Regarding claim 26, Duong in view of Guillemont and Viel fails to teach a heat shield. However, it was well known in the art to place a heat shield radially between an accessory gearbox and accessories and an engine casing, as taught by Stark (Figure; heat shield 18 radially between an engine casing and accessories 13a and its directly coupled gearbox – page 2 lines 20-50). It would have been obvious to one of ordinary skill in the art at the time of filing to add a heat shield radially between an accessory gearbox and accessories and an engine casing in order to protect the gearbox and accessories from heat, as taught by Stark.

Claim 1-3, 8-9, 12-14, 17-18, 20-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont), US 2012/0117982 (Suciu), and US 2016/0333792 (Viel).
Regarding claims 1, 14, 27-28, Duong teaches a geared turbofan gas turbine engine (Fig 1, para 30-33; geared turbofan gas turbine 20) comprising an accessory gearbox assembly (Fig 2A-2B, para 43-44; gearbox assembly comprising accessory gearbox 62, driven accessories, shaft 64), the accessory gearbox assembly comprising an accessory gearbox (62) and a plurality of accessories arranged to be driven by the accessory gearbox (accessories 82-96, see para 46-48), the accessory gearbox comprising a gear train and an accessory gearbox casing enclosing the gears of the 

    PNG
    media_image1.png
    411
    601
    media_image1.png
    Greyscale

Duong fails to teach the bevel gear of the second accessory is arranged to mesh with the further bevel gear. However, it was well known in the art to drive accessories using a single bevel gear meshed with respective bevel gears on the accessories, as taught by Guillemont (Fig 3; further bevel gear 12 meshed with bevel gears 16b and 13 of respective accessories 3). It would have been obvious to one of ordinary skill in the 
Duong in view of Guillemont teaches each accessory having a spur gear (in Duong, all the accessory gears are gears lying on the same plane which implies spur gears). However, even if Duong was not interpreted as comprising spur gears, Suciu teaches that accessories may comprise spur gears attached to their respective shafts (para 30-33, Fig 8, spur gears 88A-88G). It would have been obvious to one of ordinary skill in the art at the time of filing to make the gears of each accessory a spur gear in order to drive rotation of the accessories, as taught by Suciu. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using spur gears to drive the accessories and mesh with other gears yields predictable results.
Duong in view of Guillemont and Suciu fails to teach the first plane and the second plane are arranged at an angle of greater than 120 degrees and less than 160 degrees. However, Viel teaches that it was well known in the art to make the gearbox having a first plane and a second plane with an angle of greater than 120 degrees and less than 160 degrees, as taught by Viel (Fig 1-2, para 27-30; angle alpha between AA 
Regarding claims 2-3, Duong further teaches the spur gears of a least some of the accessories are arranged to mesh to transmit drive through the gear train, the spur gear on the shaft of each accessory is arranged to mesh with one or more spur gears on the corresponding shaft of other accessories (Duong, each accessory has a spur gear 82g, 84g, 86g, 88g, 90g, 92g, 94g, 96g that meshes with another spur gear of another accessory – see Figs 4-5; Suciu, Fig 8, para 30-33).
Regarding claims 8-9, Duong further teaches wherein the first accessory is a starter (para 47; starter 90), an electrical motor or an electrical generator, wherein the second accessory is an electrical generator (para 47; generator 82; integrated drive generators are electrical generators – see US 2014/0127000, para 3 as an evidentiary reference).
Regarding claims 12-13, 17-18, 20, Duong in view of Guillemont, Suciu, and Viel further teaches the further bevel gear is driven by an additional bevel gear (Guillemont Fig 3, para 52; further bevel gear 12 is driven by an additional bevel gear at 11) and the further bevel gear is arranged to be driven by a starter or starter motor 
Regarding claims 21-25, Duong in view of Guillemont, Suciu, and Viel further teaches the accessory gearbox casing is mounted on a core engine casing of the gas turbine engine (Duong Fig 2A, para 43, 47; gearbox casing is mounted on core engine casing 36), a core nacelle is arranged around the core engine casing, the accessory gearbox and the plurality of accessories are arranged radially between the core engine casing and the core nacelle (Fig 1, core nacelle 60 surrounds the core engine casing; accessory gearbox is radially between the casing 36 and nacelle 60), the gas turbine engine has an axis and the accessory gearbox casing extends axially with respect to the gas turbine engine (gas turbine engine axis X; Fig 2A; accessory gearbox casing .

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2012/0117982 (Suciu) and US 2016/0333792 (Viel) as applied to claim 1 above, and further in view of US 2012/0031104 (Copeland).
Regarding claim 6-7, Duong in view of Guillemont and Suciu and Viel further teaches the first accessory is a starter (Duong para 47; starter 90) but fails to teach the first accessory is the highest power and/or torque accessory. However, it was well known in the art that the torque transmitted by the starter imposes a torque spike to the accessory gearbox that may result in damage and that components may be designed to accommodate the torque from the starter, as taught by Copeland (para 10). Therefore, one of ordinary skill in the art would recognize that the starter would be the highest torque accessory if components were designed to accommodate the torque from the starter in order to prevent damage to the gearbox. It would have been obvious to one of ordinary skill in the art at the time of filing that the starter would the highest torque accessory, as taught by Copeland. One of ordinary skill in the art would further .

Claim 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2012/0117982 (Suciu) and US 2016/0333792 (Viel) as applied to claim 17 above, and further in view of US 2013/0193688 (hereinafter ‘688).
Regarding claim 13, 18, Duong in view of Guillemont and Suciu and Viel further teaches the further bevel gear is arranged to be driven by a starter or starter motor as discussed above. Even if Duong in view of Guillemont was not interpreted as the further bevel gear arranged to be driven by the starter or starter motor, ‘688 teaches that it was well known in the art that the starter may be arranged to drive the bevel gear, and thus the “further bevel gear”, as taught by ‘688 (para 32; starter 76 can drive the towershaft, and thus the bevel gears, to start rotation of the engine). It would have been obvious to one of ordinary skill in the art at the time of filing to make the further bevel gear arranged to be driven by the starter of Duong in view of Guillemont in order to start the engine, as taught by ‘688.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2012/0117982 (Suciu) and US 2016/0333792 (Viel) as applied to claim 17 above, and US 2017/0356345 (Rodriguez) or US 2013/0193688 (hereinafter ‘688) and US 2017/0356345 (Rodriguez).
Regarding claim 18, Duong in view of Guillemont and Suciu and Viel further teaches the further bevel gear is arranged to be driven by a starter motor as discussed above. Even if Duong is not interpreted as teaching a starter motor, Rodriguez teaches that air turbine starters and starter motors were well-known alternatives (para 15; starter motor or air turbine stater 102) and ‘688 teaches that it was well known in the art that the starter may be arranged to drive the bevel gear, and thus the “further bevel gear”, as taught by ‘688 (para 32; starter 76 can drive the towershaft, and thus the bevel gears, to start rotation of the engine). It would have been obvious to one of ordinary skill in the art at the time of filing to make the further bevel gear arranged to be driven by the starter of Duong in view of Guillemont in order to start the engine, as taught by ‘688. It would have been obvious to one of ordinary skill in the art at the time of filing to substitute a starter motor in for the air turbine starter of Duong in order to start the engine, as taught by Rodriguez. It is further noted that a simple substitution of one known element (in this case, a starter motor) for another (in this case, air turbine starter) to obtain predictable results (in this case, engine starting) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020506 (Duong) in view of US 2017/0306854 (Guillemont) and US 2012/0117982 (Suciu) and US 2016/0333792 (Viel) as applied to claim 17 above, and further in view of GB 1127659 (Stark).
Regarding claim 26, Duong in view of Guillemont and Suciu and Viel fails to teach a heat shield. However, it was well known in the art to place a heat shield radially between an accessory gearbox and accessories and an engine casing, as taught by Stark (Figure; heat shield 18 radially between an engine casing and accessories 13a and its directly coupled gearbox – page 2 lines 20-50). It would have been obvious to one of ordinary skill in the art at the time of filing to add a heat shield radially between an accessory gearbox and accessories and an engine casing in order to protect the gearbox and accessories from heat, as taught by Stark.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the restriction requirement and the withdrawal of claim 19, Examiner notes that “further bevel gear” was defined as meshing with the bevel gear of the “first accessory”. Such arrangement was only shown in the embodiment of non-elected Fig 8-9.
With regards to Applicant’s argument that “it would not have been obvious to have modified Duong to have reached such an orientation, because the entire engine would need to be reconstructed to be able to function at a large angle between the accessories”, Examiner respectfully disagrees. Duong makes no teaching that the design of the engine is dependent upon the angle between the accessories, or that the 
With regards to Applicant’s argument that “the housing face 78c would need to be entirely reoriented and reconfigured, which would require a nonobvious change in design, to allow the angle between the first and second planes to be significantly increased to be greater than 120°”, Examiner respectfully disagrees. As shown by Viel, such changes in the housing to accommodate different angles was well known in the art and would have been obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.